ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court requesting that BEATRIZ E. MEZA-RUIZ of CLIFTON, who was admitted to the bar of this State in 1994, be immediately temporarily suspended from the practice of law, and respondent having consented to an immediate temporary suspension, and good cause appearing;
*277It is ORDERED that BEATRIZ E. MEZA-RUIZ is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BEATRIZ E. MEZARUIZ pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that BEATRIZ E. MEZA-RUIZ be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.